Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 & 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swinney, II et al. (U.S. Patent Publication No. 2015/0216118) 
Regarding claim 1, Swinney, II et al. teaches A system for controlling an application boom mounted to an agricultural vehicle, comprising: an application boom configured to deliver agricultural product to a field, the application boom having a plurality of actuators configured to fold and unfold the boom relative to the agricultural vehicle; (Abstract; See "A vehicle mounted sprayer has a plurality of spray booms equipped with downwardly facing spray nozzles. A control console includes a rounded palm rest with the most often used operational spray controls placed directly ahead of the palm rest for easy actuation by the operator as the operator rests the palm of one hand on the palm rest. A pivotal hose reel for manual spraying has pivotal motion about a vertical axis into one of a plurality of adjusted positions relative to the sprayer to ease unwinding and rewinding of the hose from the hose reel. A hill assist system holds the sprayer on a hill for a predetermined time to give the operator enough time to place the sprayer into forward motion up the hill from a standing stop. The spray through the booms can be selectively added to flow in a tank agitation system to boost agitation effectiveness.") a brake pedal for braking the agricultural vehicle when the brake pedal is depressed; (Par. 0060; See "It is not uncommon for sprayer 2 to be used on somewhat hilly terrain, such as the undulating terrain of today's golf courses. This means that the operator has to drive sprayer 2 up and down hills of various sizes in order to properly spray the entire terrain of the golf course. In certain situations, the operator might need to bring sprayer 2 to a halt before completing the ascent up a hill. In such situations and given the manual transmission used in the traction drive of sprayer 2, the operator can hold sprayer 2 on the hill by keeping clutch pedal 20 depressed with one foot and brake pedal 22 depressed with his or her other foot with sufficient force that the service brakes of sprayer 2 develop sufficient braking force to keep sprayer 2 stationary. However, when attempting to restart the ascent up the hill from a standing stop, the operator has to keep clutch pedal 20 depressed and shift his other foot as quickly as possible from brake pedal 22 to accelerator pedal 24 in an attempt to reengage the traction system to reestablish forward motion of sprayer 2. This is difficult to do without having either sprayer 2 roll back down the hill some distance before forward motion is reestablished or without having a jerky restart up the hill.") and a controller in communication with the plurality of actuators and the brake pedal, the controller having a processor executing a program stored in a non-transient medium operable to: (Par. 0010; See "A controller is operatively connected to the service brake system sensor, operatively connected to the service brake system, and operatively connected to sensors indicating whether or not the clutch or brake pedals are in home positions comprising nondepressed states of the pedals. The controller upon receiving a signal from the service brake system sensor that the threshold level of braking effort has been reached locks in the braking effort to at least one service brake and maintains the locked in braking effort to the at least one service brake for as long as the clutch and brake pedals remain out of their home positions. Further, the controller upon detecting that the brake pedal has been returned to its home position while the clutch pedal remains out of its home position continues to hold the locked in braking effort for a predetermined hold time to allow the operator to shift his or her foot from the brake pedal to the accelerator pedal to reestablish forward motion up the hill from the standing stop. Finally, the controller has a timer that counts down through the hold time and then releases at the expiration of the hold time the locked in braking effort to the at least one service brake.") receive a command to fold or unfold the boom relative to the agricultural vehicle; (Par. 0037; See "The second row of operational spray controls comprises two rocker type lift and lower fold switches 461w, and 46rw used to lift and lower wing booms 61w and 6rw to thereby fold and unfold the wing booms. Again, the left/right orientation of lift and lower switches 461w and 46rw on control console 26 mimics the left/right orientation of wing booms 6 zw and 6 rw on sprayer 2 to ease the use of such switches by the operator. Lift and lower switches 46 have a neutral center position from which switches 46 can be rocked forwardly by pressing against the top of switches 46 to cause wing booms 61w and 6rw to lift or rocked rearwardly by pressing against the bottom of switches 46 to cause wing booms 61w and 6rw to lower. As soon as the operator releases a given lift and lower switch 46 from a toggling action, such lift and lower switch 46 will return to neutral and wing boom 61w and 6rw will remain in whatever position it had reached when the toggling action was ended. The operator can easily reach lift and lower switches 46 by shifting his or hand slightly forward over the top of palm rest 40 and by extending two fingers forwardly into engagement with switches 46.") and following the command, control the plurality of actuators to fold or unfold the boom relative to the agricultural vehicle while the brake pedal is depressed and cease to fold or unfold the boom relative to the agricultural vehicle when the brake pedal ceases to be depressed. (Pars. 0060-0066 teaches a hill assist system which requires the pedal to be in the depressed state in order for the sprayer to be actuated. See “It is not uncommon for sprayer 2 to be used on somewhat hilly terrain, such as the undulating terrain of today's golf courses. This means that the operator has to drive sprayer 2 up and down hills of various sizes in order to properly spray the entire terrain of the golf course. In certain situations, the operator might need to bring sprayer 2 to a halt before completing the ascent up a hill. In such situations and given the manual transmission used in the traction drive of sprayer 2, the operator can hold sprayer 2 on the hill by keeping clutch pedal 20 depressed with one foot and brake pedal 22 depressed with his or her other foot with sufficient force that the service brakes of sprayer 2 develop sufficient braking force to keep sprayer 2 stationary. However, when attempting to restart the ascent up the hill from a standing stop, the operator has to keep clutch pedal 20 depressed and shift his other foot as quickly as possible from brake pedal 22 to accelerator pedal 24 in an attempt to reengage the traction system to reestablish forward motion of sprayer 2. This is difficult to do without having either sprayer 2 roll back down the hill some distance before forward motion is reestablished or without having a jerky restart up the hill.” Even further, Swinney, II et al. teaches folding a spraying boom and depressing a brake pedal separately, thus it would be advantageous to combine depressing the brake pedal while folding the spraying boom as performed in the hill assist operation.)
Regarding claim 2, Swinney, II et al. teaches The system of claim 1, further comprising a button accessible to a user in an operator cab of the agricultural vehicle, wherein the controller receives the command upon actuation of the button. (Par. 0043; See "In addition to gear shift lever 56, the other vehicle function controls contained on lower tier 30 of control console 26 comprise a push/pull manual choke control 59, an on/off switch 60 for the headlights of sprayer 2, and a lever 62 for activating a differential lock in a differential that powers rear drive wheels 5. In addition, lower tier 30 can be used for placement of two operational spray controls for various items that may optionally be used on sprayer 2 and thus are not necessarily present on each sprayer. These controls for optional additions to sprayer 2 comprise a switch 64 for activating a sonic function if sonic spray booms are utilized and a button 66 for activating an electric rewind motor on an optional hose reel assembly 68. Note that various details of hose reel assembly 68 will be described in the next section of this Detailed Description.")
Regarding claim 3, Swinney, II et al. teaches The system of claim 2, wherein the button is arranged on an armrest. (Par. 0044; See "Control console 26 provides enhanced ease of use to the operator. For one thing, upper tier 28 of control console 26 serves as a comfortable armrest on which the operator can rest his or her forearm while operating sprayer 2. However, more than that, the rounded, generally partially spherical palm rest serves as a place for the operator to rest his or her palm and thereby be able to quickly find and access the first group of operational spray controls 42 and 46 that are most often used during operation of sprayer 2. This can be done without the operator having to look down and locate the control switches on the console such that the operator can keep his view forwardly to ensure safe operation of sprayer 2 or rearwardly to ensure that the boom spray is functional. The operator can simply find and locate palm rest 40 by feel. Once palm rest 40 is so located, the fingers on the operator's gripping hand will overlie boom switches 42 and be immediately adjacent to lift and lower switches 46. This quick find feature is desirable since it makes it significantly easier for the operator to find and activate the most often used operational spray controls.")
Regarding claim 4, Swinney, II et al. teaches The system of claim I, wherein the application boom comprises left and right boom arms coupled to a center section in which the left boom arm folds or unfolds relative to a left side of the agricultural vehicle and the right boom arm folds or unfolds relative to a right side of the agricultural vehicle. (Par. 0037; See "The second row of operational spray controls comprises two rocker type lift and lower fold switches 461w, and 46rw used to lift and lower wing booms 61w and 6rw to thereby fold and unfold the wing booms. Again, the left/right orientation of lift and lower switches 461w and 46rw on control console 26 mimics the left/right orientation of wing booms 6 zw and 6 rw on sprayer 2 to ease the use of such switches by the operator. Lift and lower switches 46 have a neutral center position from which switches 46 can be rocked forwardly by pressing against the top of switches 46 to cause wing booms 61w and 6rw to lift or rocked rearwardly by pressing against the bottom of switches 46 to cause wing booms 61w and 6rw to lower. As soon as the operator releases a given lift and lower switch 46 from a toggling action, such lift and lower switch 46 will return to neutral and wing boom 61w and 6rw will remain in whatever position it had reached when the toggling action was ended. The operator can easily reach lift and lower switches 46 by shifting his or hand slightly forward over the top of palm rest 40 and by extending two fingers forwardly into engagement with switches 46.")
Regarding claim 5, Swinney, II et al. teaches The system of claim 4, wherein each boom arm comprises a plurality of segments with an actuator of the plurality of actuators being configured to move each segment. (Par. 0037; See "The second row of operational spray controls comprises two rocker type lift and lower fold switches 461w, and 46rw used to lift and lower wing booms 61w and 6rw to thereby fold and unfold the wing booms. Again, the left/right orientation of lift and lower switches 461w and 46rw on control console 26 mimics the left/right orientation of wing booms 6 zw and 6 rw on sprayer 2 to ease the use of such switches by the operator. Lift and lower switches 46 have a neutral center position from which switches 46 can be rocked forwardly by pressing against the top of switches 46 to cause wing booms 61w and 6rw to lift or rocked rearwardly by pressing against the bottom of switches 46 to cause wing booms 61w and 6rw to lower. As soon as the operator releases a given lift and lower switch 46 from a toggling action, such lift and lower switch 46 will return to neutral and wing boom 61w and 6rw will remain in whatever position it had reached when the toggling action was ended. The operator can easily reach lift and lower switches 46 by shifting his or hand slightly forward over the top of palm rest 40 and by extending two fingers forwardly into engagement with switches 46.")
Regarding claim 6, Swinney, II et al. teaches The system of claim 5, wherein the plurality of segments consists of three boom segments. (Par. 0028; See "Sprayer 2 includes one or more spray booms 6 behind frame 4 with each boom 6 having a plurality of downwardly pointing spray nozzles for spraying a spray solution downwardly onto a ground or turf surface over which sprayer 2 is travelling. Preferably, three spray booms 6 are provided comprising a center boom 6c, a left wing boom 61w pivotally attached to a left end of center boom 6c, and a right wing boom 6rw pivotally attached to a right end of center boom 6c. When booms 6 are disposed in an operative, spray position, booms 6 are placed substantially end-to-end relative to one another and extend laterally behind frame 4 with the collective length of booms 6 being substantially wider than the lateral wheelbase of frame 4. Booms 6 can also be disposed in a nonoperative storage or transport position in which wing booms 61w, 6rw are placed in an X-shaped orientation above center boom 6 c· FIGS. l and 2 depict the right wing boom 6rw having been folded up into its storage position while the left wing boom 61w is shown remaining in the operative spray position.")
Regarding claim 7, Swinney, II et al. teaches The system of claim 4, wherein the plurality of actuators comprises a first actuator configured to tilt the left boom arm and a second actuator configured to tilt the right boom arm. (Par. 0030; See "Sprayer 2 includes a tank 8 for holding a relatively large volume ( e.g. 300 gallons) of a liquid spray solution (e.g. a chemical or chemicals, such as a fertilizer, herbicide, pesticide, fungicide or the like, mixed with water). Sprayer 2 includes a spray system, indicated generally at 10, for withdrawing the spray solution from tank 8 and for pumping the spray solution through the nozzles contained on the various booms 6. In this regard, flow of the spray solution to the various booms 6 can be individually controlled by separate boom valves 12 to allow the operator to select which boom or booms 6 are used for spraying at any given time. In addition, sprayer 2 includes an agitation system, indicated generally at 14, which comprises a plurality of agitation nozzles that are directed into tank 8 and that are distributed along one side of tank 8. The agitation system allows the operator to selectively direct a portion of the flow of spray solution 8 back into tank 8 to keep the chemicals used in the spray solution properly mixed with the water. The details of tank 8, spray system 10, and agitation system 14 are disclosed more fully in U.S. Pat. No. 8,640,972, which is owned by The Toro Company, the assignee of this invention, and which is also incorporated by reference herein.")
Regarding claim 8, Swinney, II et al. teaches The system of claim 4, wherein the plurality of actuators comprises at least one actuator configured to raise the center section to fold the boom or lower the center section to unfold the boom. (Par. 0028; See "Sprayer 2 includes one or more spray booms 6 behind frame 4 with each boom 6 having a plurality of downwardly pointing spray nozzles for spraying a spray solution downwardly onto a ground or turf surface over which sprayer 2 is travelling. Preferably, three spray booms 6 are provided comprising a center boom 6c, a left wing boom 61w pivotally attached to a left end of center boom 6c, and a right wing boom 6rw pivotally attached to a right end of center boom 6c. When booms 6 are disposed in an operative, spray position, booms 6 are placed substantially end-to-end relative to one another and extend laterally behind frame 4 with the collective length of booms 6 being substantially wider than the lateral wheelbase of frame 4. Booms 6 can also be disposed in a nonoperative storage or transport position in which wing booms 61w, 6rw are placed in an X-shaped orientation above center boom 6 c· FIGS. l and 2 depict the right wing boom 6rw having been folded up into its storage position while the left wing boom 61w is shown remaining in the operative spray position.")
Regarding claim 9, Swinney, II et al. teaches The system of claim 1, further comprising the controller being operable to unfold the boom to a predetermined position defined by a user, the predetermined position comprising tilt and height of the boom as configured by the user. (Par. 0037; See "The second row of operational spray controls comprises two rocker type lift and lower fold switches 461w, and 46rw used to lift and lower wing booms 61w and 6rw to thereby fold and unfold the wing booms. Again, the left/right orientation of lift and lower switches 461w and 46rw on control console 26 mimics the left/right orientation of wing booms 6 zw and 6 rw on sprayer 2 to ease the use of such switches by the operator. Lift and lower switches 46 have a neutral center position from which switches 46 can be rocked forwardly by pressing against the top of switches 46 to cause wing booms 61w and 6rw to lift or rocked rearwardly by pressing against the bottom of switches 46 to cause wing booms 61w and 6rw to lower. As soon as the operator releases a given lift and lower switch 46 from a toggling action, such lift and lower switch 46 will return to neutral and wing boom 61w and 6rw will remain in whatever position it had reached when the toggling action was ended. The operator can easily reach lift and lower switches 46 by shifting his or hand slightly forward over the top of palm rest 40 and by extending two fingers forwardly into engagement with switches 46.")
Regarding claim 14, Swinney, II et al. teaches An agricultural vehicle comprising: a chassis: wheels supporting the chassis for moving the vehicle; an application boom supported by the chassis, the application boom being configured to deliver agricultural product to a field, the application boom having a plurality of actuators configured to fold and unfold the boom relative to the agricultural vehicle; (Abstract; See "A vehicle mounted sprayer has a plurality of spray booms equipped with downwardly facing spray nozzles. A control console includes a rounded palm rest with the most often used operational spray controls placed directly ahead of the palm rest for easy actuation by the operator as the operator rests the palm of one hand on the palm rest. A pivotal hose reel for manual spraying has pivotal motion about a vertical axis into one of a plurality of adjusted positions relative to the sprayer to ease unwinding and rewinding of the hose from the hose reel. A hill assist system holds the sprayer on a hill for a predetermined time to give the operator enough time to place the sprayer into forward motion up the hill from a standing stop. The spray through the booms can be selectively added to flow in a tank agitation system to boost agitation effectiveness.") an operator cab supported by the chassis, the operator cab having a brake pedal for braking the agricultural vehicle when depressed; (Par. 0060; See "It is not uncommon for sprayer 2 to be used on somewhat hilly terrain, such as the undulating terrain of today's golf courses. This means that the operator has to drive sprayer 2 up and down hills of various sizes in order to properly spray the entire terrain of the golf course. In certain situations, the operator might need to bring sprayer 2 to a halt before completing the ascent up a hill. In such situations and given the manual transmission used in the traction drive of sprayer 2, the operator can hold sprayer 2 on the hill by keeping clutch pedal 20 depressed with one foot and brake pedal 22 depressed with his or her other foot with sufficient force that the service brakes of sprayer 2 develop sufficient braking force to keep sprayer 2 stationary. However, when attempting to restart the ascent up the hill from a standing stop, the operator has to keep clutch pedal 20 depressed and shift his other foot as quickly as possible from brake pedal 22 to accelerator pedal 24 in an attempt to reengage the traction system to reestablish forward motion of sprayer 2. This is difficult to do without having either sprayer 2 roll back down the hill some distance before forward motion is reestablished or without having a jerky restart up the hill.") and a controller in communication with the plurality of actuators and the brake pedal, the controller having a processor executing a program stored in a non-transient medium operable to: (Par. 0010; See "A controller is operatively connected to the service brake system sensor, operatively connected to the service brake system, and operatively connected to sensors indicating whether or not the clutch or brake pedals are in home positions comprising nondepressed states of the pedals. The controller upon receiving a signal from the service brake system sensor that the threshold level of braking effort has been reached locks in the braking effort to at least one service brake and maintains the locked in braking effort to the at least one service brake for as long as the clutch and brake pedals remain out of their home positions. Further, the controller upon detecting that the brake pedal has been returned to its home position while the clutch pedal remains out of its home position continues to hold the locked in braking effort for a predetermined hold time to allow the operator to shift his or her foot from the brake pedal to the accelerator pedal to reestablish forward motion up the hill from the standing stop. Finally, the controller has a timer that counts down through the hold time and then releases at the expiration of the hold time the locked in braking effort to the at least one service brake.") receive a command to fold or unfold the boom relative to the agricultural vehicle; (Par. 0037; See "The second row of operational spray controls comprises two rocker type lift and lower fold switches 461w, and 46rw used to lift and lower wing booms 61w and 6rw to thereby fold and unfold the wing booms. Again, the left/right orientation of lift and lower switches 461w and 46rw on control console 26 mimics the left/right orientation of wing booms 6 zw and 6 rw on sprayer 2 to ease the use of such switches by the operator. Lift and lower switches 46 have a neutral center position from which switches 46 can be rocked forwardly by pressing against the top of switches 46 to cause wing booms 61w and 6rw to lift or rocked rearwardly by pressing against the bottom of switches 46 to cause wing booms 61w and 6rw to lower. As soon as the operator releases a given lift and lower switch 46 from a toggling action, such lift and lower switch 46 will return to neutral and wing boom 61w and 6rw will remain in whatever position it had reached when the toggling action was ended. The operator can easily reach lift and lower switches 46 by shifting his or hand slightly forward over the top of palm rest 40 and by extending two fingers forwardly into engagement with switches 46.") and following the command, control the plurality of actuators to fold or unfold the boom relative to the agricultural vehicle while the brake pedal is depressed and cease to fold or unfold the boom relative to the agricultural vehicle when the brake pedal ceases to be depressed. (Pars. 0060-0066 teaches a hill assist system which requires the pedal to be in the depressed state in order for the sprayer to be actuated. See “It is not uncommon for sprayer 2 to be used on somewhat hilly terrain, such as the undulating terrain of today's golf courses. This means that the operator has to drive sprayer 2 up and down hills of various sizes in order to properly spray the entire terrain of the golf course. In certain situations, the operator might need to bring sprayer 2 to a halt before completing the ascent up a hill. In such situations and given the manual transmission used in the traction drive of sprayer 2, the operator can hold sprayer 2 on the hill by keeping clutch pedal 20 depressed with one foot and brake pedal 22 depressed with his or her other foot with sufficient force that the service brakes of sprayer 2 develop sufficient braking force to keep sprayer 2 stationary. However, when attempting to restart the ascent up the hill from a standing stop, the operator has to keep clutch pedal 20 depressed and shift his other foot as quickly as possible from brake pedal 22 to accelerator pedal 24 in an attempt to reengage the traction system to reestablish forward motion of sprayer 2. This is difficult to do without having either sprayer 2 roll back down the hill some distance before forward motion is reestablished or without having a jerky restart up the hill.” Even further, Swinney, II et al. teaches folding a spraying boom and depressing a brake pedal separately, thus it would be advantageous to combine depressing the brake pedal while folding the spraying boom as performed in the hill assist operation.)
Regarding claim 15, Swinney, II et al. teaches The agricultural vehicle of claim 14, further comprising a button accessible to a user in the operator cab, wherein the controller receives the command upon actuation of the button. (Par. 0043; See "In addition to gear shift lever 56, the other vehicle function controls contained on lower tier 30 of control console 26 comprise a push/pull manual choke control 59, an on/off switch 60 for the headlights of sprayer 2, and a lever 62 for activating a differential lock in a differential that powers rear drive wheels 5. In addition, lower tier 30 can be used for placement of two operational spray controls for various items that may optionally be used on sprayer 2 and thus are not necessarily present on each sprayer. These controls for optional additions to sprayer 2 comprise a switch 64 for activating a sonic function if sonic spray booms are utilized and a button 66 for activating an electric rewind motor on an optional hose reel assembly 68. Note that various details of hose reel assembly 68 will be described in the next section of this Detailed Description.")
Regarding claim 16, Swinney, II et al. teaches The agricultural vehicle of claim 15, wherein the button is arranged on an armrest. (Par. 0044; See "Control console 26 provides enhanced ease of use to the operator. For one thing, upper tier 28 of control console 26 serves as a comfortable armrest on which the operator can rest his or her forearm while operating sprayer 2. However, more than that, the rounded, generally partially spherical palm rest serves as a place for the operator to rest his or her palm and thereby be able to quickly find and access the first group of operational spray controls 42 and 46 that are most often used during operation of sprayer 2. This can be done without the operator having to look down and locate the control switches on the console such that the operator can keep his view forwardly to ensure safe operation of sprayer 2 or rearwardly to ensure that the boom spray is functional. The operator can simply find and locate palm rest 40 by feel. Once palm rest 40 is so located, the fingers on the operator's gripping hand will overlie boom switches 42 and be immediately adjacent to lift and lower switches 46. This quick find feature is desirable since it makes it significantly easier for the operator to find and activate the most often used operational spray controls.")
Regarding claim 17, Swinney, II et al. teaches The agricultural vehicle of claim 14, wherein the application boom comprises left and right boom arms coupled to a center section in which the left boom arm folds or unfolds relative to a left side of the agricultural vehicle and the right boom arm folds or unfolds re1ative to a right side of the agricultural vehicle. (Par. 0037; See "The second row of operational spray controls comprises two rocker type lift and lower fold switches 461w, and 46rw used to lift and lower wing booms 61w and 6rw to thereby fold and unfold the wing booms. Again, the left/right orientation of lift and lower switches 461w and 46rw on control console 26 mimics the left/right orientation of wing booms 6 zw and 6 rw on sprayer 2 to ease the use of such switches by the operator. Lift and lower switches 46 have a neutral center position from which switches 46 can be rocked forwardly by pressing against the top of switches 46 to cause wing booms 61w and 6rw to lift or rocked rearwardly by pressing against the bottom of switches 46 to cause wing booms 61w and 6rw to lower. As soon as the operator releases a given lift and lower switch 46 from a toggling action, such lift and lower switch 46 will return to neutral and wing boom 61w and 6rw will remain in whatever position it had reached when the toggling action was ended. The operator can easily reach lift and lower switches 46 by shifting his or hand slightly forward over the top of palm rest 40 and by extending two fingers forwardly into engagement with switches 46.")
Regarding claim 18, Swinney, II et al. teaches The agricultural vehicle of claim 17, wherein each boom arm comprises a plurality of segments with an actuator of the plurality of actuators being configured to move each segment. (Par. 0037; See "The second row of operational spray controls comprises two rocker type lift and lower fold switches 461w, and 46rw used to lift and lower wing booms 61w and 6rw to thereby fold and unfold the wing booms. Again, the left/right orientation of lift and lower switches 461w and 46rw on control console 26 mimics the left/right orientation of wing booms 6 zw and 6 rw on sprayer 2 to ease the use of such switches by the operator. Lift and lower switches 46 have a neutral center position from which switches 46 can be rocked forwardly by pressing against the top of switches 46 to cause wing booms 61w and 6rw to lift or rocked rearwardly by pressing against the bottom of switches 46 to cause wing booms 61w and 6rw to lower. As soon as the operator releases a given lift and lower switch 46 from a toggling action, such lift and lower switch 46 will return to neutral and wing boom 61w and 6rw will remain in whatever position it had reached when the toggling action was ended. The operator can easily reach lift and lower switches 46 by shifting his or hand slightly forward over the top of palm rest 40 and by extending two fingers forwardly into engagement with switches 46.")
Regarding claim 19, Swinney, II et al. teaches The agricultural vehicle of claim 18, wherein the plurality of segments consists of three booms segments. (Par. 0028; See "Sprayer 2 includes one or more spray booms 6 behind frame 4 with each boom 6 having a plurality of downwardly pointing spray nozzles for spraying a spray solution downwardly onto a ground or turf surface over which sprayer 2 is travelling. Preferably, three spray booms 6 are provided comprising a center boom 6c, a left wing boom 61w pivotally attached to a left end of center boom 6c, and a right wing boom 6rw pivotally attached to a right end of center boom 6c. When booms 6 are disposed in an operative, spray position, booms 6 are placed substantially end-to-end relative to one another and extend laterally behind frame 4 with the collective length of booms 6 being substantially wider than the lateral wheelbase of frame 4. Booms 6 can also be disposed in a nonoperative storage or transport position in which wing booms 61w, 6rw are placed in an X-shaped orientation above center boom 6 c· FIGS. l and 2 depict the right wing boom 6rw having been folded up into its storage position while the left wing boom 61w is shown remaining in the operative spray position.")
Regarding claim 20, Swinney, II et al. teaches The agricultural vehicle of claim 14, further comprising the controller being operable to unfold the boom to a predetermined position defined by a user, the predetermined position comprising a tilt and a height configured by the user. (Par. 0037; See "The second row of operational spray controls comprises two rocker type lift and lower fold switches 461w, and 46rw used to lift and lower wing booms 61w and 6rw to thereby fold and unfold the wing booms. Again, the left/right orientation of lift and lower switches 461w and 46rw on control console 26 mimics the left/right orientation of wing booms 6 zw and 6 rw on sprayer 2 to ease the use of such switches by the operator. Lift and lower switches 46 have a neutral center position from which switches 46 can be rocked forwardly by pressing against the top of switches 46 to cause wing booms 61w and 6rw to lift or rocked rearwardly by pressing against the bottom of switches 46 to cause wing booms 61w and 6rw to lower. As soon as the operator releases a given lift and lower switch 46 from a toggling action, such lift and lower switch 46 will return to neutral and wing boom 61w and 6rw will remain in whatever position it had reached when the toggling action was ended. The operator can easily reach lift and lower switches 46 by shifting his or hand slightly forward over the top of palm rest 40 and by extending two fingers forwardly into engagement with switches 46.")
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 7:30am-3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
10/22/2022
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661